DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/16/2021 has been entered.  Claim 4 has been canceled.  Claims 7-14 have been added.  Applicant’s amendment to the claims and corresponding arguments, see Pages 08-11, with respect to claim 1 has been fully considered and is persuasive.  The rejection of claim 1 has been withdrawn.
Allowable Subject Matter
Claims 1-3 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…and wherein the first cavity mold and the second cavity mold are integrated in a state where the first cavity mold is inserted into the insertion hole, and a cooling flow path to which a cooling medium is configured to be supplied is formed between the first cavity mold and the second cavity mold, 
wherein a plurality of annular outer flange portions protruding outward are provided, at a predetermined interval, on an outer peripheral surface of the first cavity mold, 
wherein a plurality of annular inner flange portions protruding inward are provided, at a predetermined interval, on an inner peripheral surface of the second cavity mold, and 
Appl. No. 16/490,313Attorney Docket No. P58706wherein the first cavity mold contacts the second cavity mold to define a plurality of annular flow paths that form the cooling flow path and are formed between the first cavity mold and the second cavity mold.”
The closest prior art of record, Albers (EP 2520403 A1), discloses a mold for injection molding of a preform (Figure 1), comprising: an injection cavity mold (7) configured to form an outer surface of a body part and a bottom part of the preform (as shown in Figure 1, paragraph 0008), wherein the injection cavity mold includes a first cavity mold (inner part 8) in which a cavity that is a space configured to be filled with a resin material is formed (cavity 3; paragraph 0009), and a cylindrical second cavity mold (outer part 9) having an insertion hole at a center thereof.  The first cavity mold is inserted into the insertion hole (as shown in Figure 1), and a cooling flow path to which a cooling medium is configured to be supplied is formed between the first and second cavity mold (cooling fluid flow channel 30; paragraph 0017, the inner part and the outer part leave a cooling fluid flow channel extending around the cavity between the inner part and the outer part).  Further, a plurality of annular inner flange portions (grooves 32 in Figure 1) protruding inward are provided on an inner peripheral surface of the second cavity mold (9) at a predetermined interval.  However, Albers neither teaches nor suggests a plurality of annular outer flange portions are provided on an outer peripheral surface of the first cavity mold, wherein the first cavity mold contacts the second cavity mold to define a plurality of annular flow paths and are formed between the first cavity mold and the second cavity mold.”
Another prior art, Showa Dena (GB 1467465), is referenced for disclosing an injection cavity mold (Figures 1-3) including a first cavity mold (1) and a cylindrical second cavity mold (1’), wherein the first and the second cavity mold are configured to be integrated.  Showa 
Applicant argues, see Pages 08-11, the combination of the art above is improper as Showa Denka does not disclose the claimed “plurality of annular outer flange portions” and “plurality of annular inner flange portions” that together create the claimed “plurality of annular flow paths”.  Specifically, Applicant submits Show Denka discloses two distinct structural configurations (Figures 1 and 2), wherein Figure 1 illustrates a singular spiral flow path while Figure 2 illustrates two separate flow paths; either of which should not be construed to be a plurality of annular flow paths formed together by a plurality of annular inner and outer flange portions; Examiner agrees.  While Figure 1 purports to show annular inner and outer flange portions, also shown is mold top and bottom portions (1 and 2) which affix the inner and outer flange portions.  Furthermore, only a single flow channel is shown (5, 6) and not a plurality of annular flow paths as claimed.  With regards to Figure 2, two distinct flow paths are illustrated (15, 16), however, the flow paths are neither annular nor formed from a plurality of annular inner and outer flange portions.  While it would be conceivable to combine the two embodiments presented, Showa Denka neither provides a benefit nor motivation to do so.  As disclosed in the current application, a mold having the claimed structure above; specifically: a plurality of annular outer flange portions provided on an outer peripheral surface of a first cavity mold, wherein the first cavity mold contacts a second cavity mold to define a plurality of annular flow paths and are formed between the first and the second cavity mold results in a 
	Claims 2-3 and 5-14 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        7/30/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748